DETAILED ACTION
Introduction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Unless indicated otherwise, the term “applicant" as used in this Office Action refers to the Inventive Entity and Assignee, if any, as a whole.  The text of those sections of the statutes, rules, caselaw, and guidelines not included in this action may be found in a prior Office action, if any.
Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This paragraph applies if this application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following citations are made for the convenience of the reader.  Citations to Pre-Grant publications are made to paragraph numbers, such as [003].  Citations to other publications such as “[4:26]” are to column and line number or to page and line number, whichever is appropriate.  Two-column articles are cited as “[4:a]”, for instance, to signify p. 4, col. a.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.  
Claims 1-3, 7, and 9-12 are rejected under 35 U.S.C. 102(a2) as being anticipated by Schultz (US 2019/0203092) as evidenced by STN CAS reg. no. 75-10-5, 359-11-5, and 754-12-1.
3I, R-1234yf, and R-32 [0019-0023].  With respect to claim 9, amounts are taught within the amount presently claimed [Figs. 2-13; 0055].  Further with respect to claim 10, the composition is nonflammable (incombustible) [0006].
STN CAS reg. no. 75-10-5, 359-11-5, and 754-12-1 document the well-known facts that R-1123 is 1,1,2-trifluoroethylene, R 1234yf is 2,3,3,3-tetrafluoropropene, and R-32 is difluoromethane.
Based on the foregoing, the claims are rejected as anticipated.
Claims 1-3, 7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz (US 2019/0203092) in view of STN CAS reg. no. 75-10-5, 359-11-5, and 754-12-1.
	Schultz is discussed above.
Schultz does not appear to expressly teach the compounds of 1,1,2-trifluoroethylene,  2,3,3,3-tetrafluoropropene, and difluoromethane.
Nevertheless, STN CAS reg. no. 75-10-5, 359-11-5, and 754-12-1 teach that R-1123 is 1,1,2-trifluoroethylene, R 1234yf is 2,3,3,3-tetrafluoropropene, and R-32 is difluoromethane.
It would have been obvious for a composition and heat cycle system to have R-1123, CF3I, R-1234yf, and R-32, as taught by Schultz, wherein R-1123 is 1,1,2-trifluoroethylene, R 1234yf is 2,3,3,3-tetrafluoropropene, and R-32 is difluoromethane, as taught by STN CAS, because Schultz teaches a refrigerant and/or heat cycle system and STN CAS teaches those compounds.  “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR Intern. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  Obviousness only requires a reasonable expectation of success.  In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  See also, MPEP 2143.02.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno (WO 2016/194847; see also, US 2018/0079941).
The WO reference constitutes prior art.  The US reference is cited below as the English language equivalent.
With respect to claims 1-3, 8, 11, and 12, Ueno teaches:

    PNG
    media_image1.png
    132
    409
    media_image1.png
    Greyscale

The heat cycle would include refrigeration or heat transport apparatus [0004].  Trifluoroiodomethane (CF3I) may be the first component [0017].  
Other limitations are taught as well.  With respect to claims 4-8, Ueno teaches various optional components such as hydrofluorocarbons (HFCs), hydrofluoroolefins (HFOs), and hydrocarbons [0107-0110].  With respect to claim 9, amounts for the optional component are taught [0022, 0029, 0111].  With respect to claim 10, incombustible compositions are taught [0008].
Some “picking and choosing” may be required to arrive at the presently claimed invention.
Still, Ueno teaches refrigerant compositions with trifluoroethylene, trifluoroiodomethane (CF3I), and optional components such as hydrofluorocarbons (HFCs), hydrofluoroolefins (HFOs), and hydrocarbons.
It would have been obvious for a composition for a heat cycle system, as taught by Ueno, to have the components presently claimed, as also within the teachings of Ueno, because the reference is directed to heat cycle systems.  “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than  KSR, 127 S. Ct. at 1739.  Obviousness only requires a reasonable expectation of success.  Droge, 104 USPQ 2d  at 1379, 1380; and O’Farrell, 853 F.2d at 904.  See also, MPEP 2143.02.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029. The examiner can normally be reached Monday thru Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J MC GINTY/Primary Examiner, Art Unit 1765